|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHER|\| D|STR|CT OF OHlO
WESTERN DlV|SlON

GLENDA JACOUELINE PRADO,

P|aintiff,

v. _ Case No. 3:16-cv-306
DEPuTY JEFFREY THoMAs, et. JUDGE WALTER H- R'CE
a|.,

Defendants.

 

DEC|S|ON AND ENTRY SUSTA|N|NG DEFENDANTS’ lV|OTlON FOR
SUMMARY JUDGIV|ENT (DOC. #57) AS TO ALL DEFENDANTS ON
OUAL|F|ED ||Vl|VlUN|TY GROUNDS EXCEPT PLA|NT|FF’S CLA||V|
AGA|NST THON|AS ON ALLEGED EXCESS|VE FORCE CLA||V|
WH|CH |S SUSTA|NED ON OTHER GROUNDS; TERN||NAT!ON
ENTRY

 

This matter is before the Court pursuant to a lVlotion for Summary
Judgment, Doc. #57, filed by Defendants, Greene County Sheriff's Deputies
Jeffrey Thomas (”Thomas”), J. Kesse| (”Kessel”), Donna Fal|is (”Fallis"), Jimrny
Combs (”Combs”), Jason Tavner (”Tavner”), l\/lajor Kirk Ke|ler (”|<el|er”) and
Greene County Administrator Brian Huddleson (”Huddleson) (collective|y

”Defendants”).1 P|aintiff Glenda Jacque|ine Prado's response, Doc. #70, and

 

1 ln both her original Complaint, Doc. #1, filed July 21, 2016, as Well as her second
Comp|aint, Doc. #25, filed November 14, 2016, P|aintiff named as Defendants
”Other Unnamed Greene County, Ohio Sheriff's Deputies.” However, P|aintiff has
never identified these Defendants, let alone substituted them as Defendants, and
has never completed service as required by Fed. R. Civ. P. 4(m). Accordingly, the

attachments, Doc. ## 71, 72 and 73, and Defendants' reply and supplemental
memorandum, Doc. ## 61 and 74, respectively, have also been reviewed and
considered by the Court.2

P|aintiff has alleged in her Complaint that on August 9, 2015, she was
falsely arrested and booked in the Greene County Jai| for ”suspicion of OVl." She
claims that the arrest was due to her ”ethnicity, race and gender,” although in her
deposition she stated the false arrest was in retaliation for her filing an EEOC
complaint on lVlay 11, 2015, against Greene County Chi|dren's Services as a result
of her termination as a caseworker for the agency. Doc. #25, PAGE|D##120
and124; Doc. #71-1, PAGE|D#1526; Doc. # 56, PAGE|D##582-583. P|aintiff’s

Complaint asserts jurisdiction ”pursuant to 42 U. S. C. §§1983 and 1988 and the

 

only Defendants in this litigation are those seven Defendants specifically identified
by name.

2 A|though P|aintiff timely responded to Defendants' lVlotion for Summary
Judgment, Docs. ##59 and 60, Defendants filed a motion to strike these pleadings,
Doc. #62, pursuant to S.D. OH Civ. R. 7.2(al(3) and this Court’s Genera| Order No.
12-0‘|. Defendants also filed an Objection to three exhibits submitted by P|aintiff in
her response to Defendants' motion, due to Plaintiff’s failure to authenticate the
documents or establish their relevance Doc. #63. P|aintiff responded to both the
motion to strike and objections. Docs. ##64 and 65. Thereafter, the Court issued its
Decision and Entry, Doc. #68, noting, among other things, that none of the thirty-
four exhibits attached to P|aintiff’s affidavit was authenticated, Fed. Fl. Evid. 901,
and that many were not self-authenticatingl Fed. Fl. Evid. 902. However, the Court
overruled, without prejudice, both the motion to strike and objection and
permitted P|aintiff to refile, within 14 days, an amended memorandum in
response to Defendants' summary judgment motion and to authenticate the
exhibits attached to the affidavit. Defendants were also given leave to file a
supplemental reply. P|aintiff timely complied with the Court's Decision and Entry,
Doc. ## 71, 72 and 73, and Defendants have filed their supplemental rep|y, Doc.
#74. The Defendants have not renewed their motions.

2

Fifth and Fourteenth Amendments,” as well as ”28 U. S. C. §§1331 and 1341 (3)
and (4) and 1343 . . Doc. #25, PAGE|D#115. Four causes of action are alleged:
Deprivation of Constitutional Rights Equal Protection; Deprivation of
Constitutional Rights Due Process; Conspiracy for Deprivation of Constitutional
Rights Equal Protection and Due Process; and Failure to Train and Supervise.
A|though the Complaint ”invoi<es this Court's supplemental jurisdiction . . . of
state causes of action included herein . . ." the Complaint does not allege any
state causes of action. /d. Defendants have moved for summaryjudgment on all

causes of action as well as on the issue of qualified immunity for all Defendants.

|. Background

On the morning of August 9, 2015, at approximately 1:00 a.m., P|aintiff, a
legal permanent resident of the United States from Ecuador with a ”strong
Spanish accent" and ”Latin features,” stopped at a convenience store in
Beavercreek, Ohio. Doc. #70, PAGE|D#1484; Doc. #71~1, PAGEID#1524. At the time
she stopped, P|aintiff was on her Way home following a night of dinner and
dancing with a friend. /d. As she was completing her purchase of water and a
Sprite, she saw Thomas in the store, sitting in a chair and watching her. Doc. #56,
PAGE|D##516-17; Doc. #71-1, PAGE|D#1524. P|aintiff, who was wearing a short
skirt, felt uncomfortable Doc. #71-1, PAGE|D#1524; Doc. #56, PAGE|D#516.
Standing in the checkout line, Piaintifi spoke audib|y to the clerk and noticed that a

white male was also in the checkout line with her. The man, in his mid-SOs, was

wearing a cap and a checkered shirt over a tee-shirt. /d. Plaintiff then exited the
store and went to her car which was parked in front of the store. From her car,
Plaintiff saw Thomas approach the clerk and say something to her, following
which Plaintiff observed the clerk look towards Plaintiff’s car and shrug her
shoulders Doc. #56, PAGE|D#515. Thomas made no attempt either to speak to or
stop Plaintiff after she exited the store. Doc. #71-1, PAGE|D#1524. Plaintiff had a
sip of her Sprite, started up her car and left the parking lot. /d.

Plaintiff, who was returning to her home via Floute 35, slowed down for a
light at Trebein Road and noticed that she was being followed by a Sheriff's car.
Doc. #71-1, PAGElD#1525. Thomas, Who was in the Sheriff's car, stopped P|aintiff
and got out of his car. He told her she was going slow, had an open trunk and that
she had used turn signals when exiting the parking space at the convenience
store. /d. There is no dispute that the trunk of Plaintiff’s car was open and
”f|apping” as she traveled down Route 35. Dkt., April 11, 2018, ”i\/lanua| Filing of
Exhibit 33” (video).

Thomas then asked Plaintiff, several times, if she was under the influence of
either alcohol or drugs, which Plaintiff repeatedly denied. Doc. #56, PAGE|D##521-
22. P|aintiff also told Thomas that she would like to take a drug test and wanted to
call her husband, attorney George Katchmer. Doc. #71-1, PAGE|D##1525 and 1531.
Kesse| arrived at the scene and gave Thomas a sealed box for the urine test. He
wanted P|aintiff to sign a yellow paper saying her license was being taken and she

was being charged. Doc. #25, PAGE|D#119; Doc. #56, PAGE|D##528 and 532.

Thomas administered a field sobriety test to Plaintiff which, according to the
Complaint, caused Kesse| to express concern to Thomas that perhaps Plaintiff did
not understand. /d. Fo|lowing these tests, which Kesse| ”assisted with,” according
to Thomas's narrative supplement referenced in his affidavit, Thomas placed
P|aintiff under arrest for suspicion of OV| and transported her to the Greene
County, Ohio, Jai|. Doc. # 57-1, PAGE|D##638 and 711; Doc. #56, PAGE|D##526-
'529.3

When Plaintiff arrived at the jail in the car being driven by Thomas, she Was
in the backseat, handcuffed in the back and barefoot. Doc. #56, PAGE|D#§SO.
P|aintiff initially testified in her deposition that upon arriving at the jail she was
”dragged” out of the car by Thomas. When asked to explain what she meant
when she said Thomas ”dragged" her out of the car, Plaintiff testified that ”He
[Thomas] drug me from my handcuffs off, and because l'm short that thing, the
car, Was a little high for me so he just got me from my handcuffs from the back
and took me.” When asked if Thomas ”...then kind of led you to the booking
room," Plaintiff agreed with that characterization by testifying ”Yes, he did.” Doc.
#56, PAGE|D##39-40. Plaintiff later testified in her deposition that Thomas ”took
me to the jail, and he brought me down, he grabbed me from the handcuffs and

got me to the facility. /d., PAGEID#535. Thomas stated in his affidavit that he

 

3Thomas’s affidavit, Doc. #57-1, PAGE|D#637-638, refers only to ”a field sobriety
test" While the narrative report, Doc. #57-1, PAGEID#711, refers to ”fie|d sobriety
tests.”

”walked" Plaintiff into the booking area. Doc. #57-1, PAGE|D#638. ln Plaintiff's
affidavit attached to her response to Defendants motion for summary judgment,
however, she alleges that, Thomas ”yanked me across the parking area in the
Jai[|] by my handcuffs, l was barefoot and not resisting in any way." At the Jail,
P|aintiff voluntarily submitted a urine sample for testing. Doc. #71-1,
PAGE|D#1526.

A|though Plaintiff received her urine sample at the jail, she refused to sign a
paper stating that it was hers because the sample Was unsigned and unsealed. /d.
Thomas then allegedly became angry, threw the sample in the trash and ordered
Plaintiff to be booked into jail, despite being told by Kessel that she should not be
booked because her husband was coming to pick her up. Doc. #71-1,
PAGE|D##1526-1527. Plaintiff alleges that she was forced to take a cold shower,
that Fa||is gave her a towel with dirt and feces on it, and that she was then placed
in jail clothing, fingerprinted, and photographed. Doc. # 57-1, PAGE|D#638; Doc.
#71-1, PAGE|D#1527. P|aintiff further states that a younger deputy at the Jai| told
Fallis to check Plaintiff for tattoos. Doc. 71-1, PAGE|D#1527. A|so in the booking
area that morning was a younger white man who, according to P|aintiff, ”seemed
high," yet Was dressed in street clothing, had his wallet and was waiting to be
picked up. /d. Plaintiff was released from jail when her husband arrived to pick her
up at approximately 4:00 a.m.

On September 9, 2015, P|aintiff attended a follow-up mediation in an

attempt to resolve an EEOC complaint that she had filed against the Greene

County Department of Chi|dren's Services (”Children's Services") where she had
worked before she was terminated in March of 2015.“ Huddleson represented
Chi|dren's Services at both mediations. The first mediation, held July 28, 2015,
was recessed so he could conduct an investigation into complaints of
discrimination that P|aintiff had allegedly made to her supervisors before she was
terminated5 At the September 9, 2015, mediation, Plaintiff stated that Huddleson
had in his possession a copy of her August 9, 2015, arrest report from the
Sherriff's Department, that he was trying to intimidate her with the report, and
that his attitude had changed since the last mediation in that he no longer wanted
to Sett|e her claim. Doc. #71-1, PAGEID#1528; Doc. #56, PAGE|D#77.

Plaintiff, Who hired an attorney for her criminal case, had been arraigned on
August 10, 2015, in Fairborn l\/lunicipal Court. Discovery was requested in the
municipal court case and, according to the Complaint, Defendant Combs provided
an ”unresponsive video” Doc. #25, PAGE|D#123, and Defendant Tavner approved
Thomas’s report. Doc. #57, PAGE|D#711; Doc. #25, PAGEID#123. Plaintiff's urine

samp|e, which was retrieved from the trash can and tested, was negative for

 

4 Plaintiff's employment claim is currently the subject of a separately filed |awsuit,
Prado vMaze/'ka, et a|.r Case No. 3:16-cv»00320, United States District Court for the
Southern District of Ohio.

5 One of Plaintiff's supervisors at Chi|dren's Services, Beth Ke|ler, was named as a
defendant in Plaintiff's wrongful termination case, Case No. 3:16-cv-00320, Frado
v. Maze/'/ra. l\/lajor Kirk Ke|ler, a Defendant hereinr is the husband of Beth Ke|ler.
According to the Complaint, he is the ”officer supervising the jail and the road
patrol in Greene County.” Doc. #25, PAGE|D#125.

7

alcohol and drugs. Doc. #71-1, PAGE|D#1528. The criminal case was dismissed on

OctOber 'l‘|, 2015. /d. at PAGE|D##G‘land 62; Doc. #25, PAGE|D#123.

ll. Summary Judgment Standard

Summary judgment must be entered “against a party who fails to make a
showing sufficient to establish the existence of an element essential to that party's
case, and on which that party Wi|l bear the burden of proof at triai.” Ce/otex
Corp.v. Catrert, 477 U.S. 317, 322 (1986). The moving party always bears the
initial responsibility of informing the court of the basis for its motion and
identifying those portions of the record which it believes demonstrate the absence
of a genuine issue of material fact. /d. at 323; see also Boretti v. Vl//`scomb, 930
F.2d 1150, 1156 (6th Cir. 1991).

“Once the moving party has met its initial burden, the nonmoving party
must present evidence that creates a genuine issue of material fact making it
necessary to resolve the difference at tria|.” Ta//ey v. Bravo Fitino Rest., er., 61
F.3d 1241, 1245 (6th Cir. 1995); see also Anderson v. Libertj/ Lobby, /nc., 477 U.S.
242, 250 (1986}. Once the burden of production has so shifted, the party opposing
summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. lt is not sufficient to "simply show that there is some metaphysical
doubt as to the material facts." Maz‘sushfra E/ec. /ndus. Co. v. Zem'th f?adi`o Corp.,
475 U.S. 574, 586 (1986). Flu|e 56 “requires the nonmoving party to go beyond the

[unverified] pleadings” and present some type of evidentiary material in support

8

of its position. Ce/otex, 477 U.S. at 324. “The plaintiff must present more than a
scintilla of evidence in support of his position; the evidence must be such that a
jury could reasonably find for the plaintiff.” Mr'chigan Prot. &Advocacy Serv., /nc.
v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of |aW." Fed. R. Civ. P. 56(al. “Summary judgment Wi|l not lie if the
dispute about a material fact is ’genuine,' that is, if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Anderson, 477
U.S. at 248. ln determining whether a genuine dispute of material fact exists, a
court must assume as true the evidence of the nonmoving party and draw all
reasonable inferences in favor of that party. /d. at 255. |f the parties present
conflicting evidence, a court may not decide which evidence to believe.
Credibility determinations must be left to the fact-finder. 10A Wright, lVliller &
Kane, Federa/ Pract/'ce and Procedure Civi| 3d § 2726 (1998).

ln determining whether a genuine dispute of material fact exists, a court
need only consider the materials cited by the parties. Fed. Ft. Civ. P. 56(c)(3). “A
district court is not . . . obligated to Wade through and search the entire record for
some specific facts that might support the nonmoving party's claim.” /nterRoj/a/
Corp. v. Sponse//er, 889 F.2d 108, 111 (6th Cir. 1989), cert denied, 494 U.S. 1091
(1990). lf it so chooses, however, the Court may also consider other materials in

the record. Fed. R. Civ. P. 56(0)(3).

||I. Legal Analysis

A. First Cause of Action - Denia| of Equal Protection

Plaintiff's first cause of action contends that her arrest and detention on
August 9, 2015, violated the Equal Protection Clause, as set forth in the Fourteenth
Amendment to the United States Constitution. ln order to prove an Equal
Protection violation, however, Plaintiff must prove that Defendants intentionally
discriminated against her due to her membership in a protected class. Henry v.
Metro. Sewer D/'st., 922 F.2d 332, 341 (6th Cir.1990). Additional|y, and importantly,
Plaintiff must also establish that she was treated 'disparate|y as compared to
similarly situated persons and that such disparate treatment either burdens a
fundamental right, targets a suspect c|ass, or has no rational basis.’” Ctr. for B/'o-
Erh/`ca/ Reform, /nc. v. Napo/;'tano, 648 F.3d 365, 379 (6th Cir.2011). As will be seen
below, Plaintiff has failed to establish any genuine dispute as to any material fact
that Defendants engaged in intentional discrimination, that she was treated
disparately compared to similarly situated persons and that the alleged disparate
treatment burdened a fundamental right, targeted a suspected class or had no
rational basis.

Plaintiff has failed to establish a genuine dispute of any material fact that
Defendants engaged in intentional discrimination against her. The evidence
before this Court includes, in addition to a videotape of the stop and arrest and

numerous attachments, the affidavit of P|aintiff (Doc. #71-1), Plaintiff's deposition

10

(Doc. #55), affidavits of Thomas (Doc. #57-1) and Fa||is (Doc. #57-2). Defendants,
through the affidavits of Thomas and Fa||is, have stated that Plaintiff was arrested
and booked into the Greene County Jail without regard to her race, ethnicity or
gender. Doc. #57-1, PAGEID#638; Doc. #57-2, PAGE|D#718. Specifica||y, Thomas
states that P|aintiff was stopped solely because her car trunk was open and she
was driving below the posted speed |imit. Doc. #57-1, PAGEID#637. According to
Thomas's testimony, Plaintiff was then arrested on suspicion of OV| because her
eyes were bloodshot and her performance on the field sobriety test was in
question, since it included swaying, instability on her feet, using her arms for
balance, making incorrect turns and taking an incorrect number of steps. Doc.
#57-1, PAGE|D##637 and 638. Plaintiff's response, as stated in her deposition and
affidavit, does not dispute Thomas's testimony that Plaintiff's trunk was open and
that she was driving under the speed limit at the time he stopped her. Doc. #71-1;
PAGE|D#1525. Plaintiff likewise admits in her deposition that at 2:00 a.m. her eyes
were bloodshot. Doc. #56, PAGE|D#533. The Court has also reviewed the
videotape of her stop which includes the field sobriety test administered by
Thomas to P|aintiff at the time of the stop. Exhibit 33, filed April11,2018. Fallis
states in her affidavit that P|aintiff was searched for potential weapons and
contraband at the Greene County Jail, including any that might be in her hair, and
that this search was in accordance With the Genera| Order of the Greene County
Sheriff's Office, Genera| Order 1.2.4 (ll)(D)(1). Doc. #57-2, PAGE|D#717. Plaintiff

testified that she was told by Fa||is that she was checking Plaintiff's hair for

ll

needles to be certain there Were no weapons. P|aintiff also admitted that she has
no knowledge of what the standard procedures are for booking individuals into
the Greene County Jai|. Doc. #56, PAGE|D##539 and 540.

Despite the arguments made in her Response, P|aintiff has not provided the
Court with either circumstantial or direct evidence that her arrest and booking into
the Greene County Jail were motivated by Defendants' animus due to her race,
ethnicity or gender. Thomas had probable cause for following and stopping
Plaintiff based on the trunk of her car being open and her driving at a slow speed.
Additionally, although the results of her urine test ultimately proved that Plaintiff
was not under the influence of alcohol or drugs, Thomas stated an opinion, based
on his education, training and experience, that Plaintiff did not pass the field
sobriety test, which established a factual basis for her arrest on suspicion of OV|
as opposed to Plaintiff's race, ethnicity or gender. Doc. #57-1, PAGE|D#638. For
whatever reason, Plaintiff has not provided this Court with any expert affidavit or
deposition testimony that challenges Thomas's opinion. As a result, Plaintiff has
failed to provide this Court With any genuine dispute of material fact that Plaintiff's
arrest for suspicion of OVl was due to intentional discrimination. Similarly,
P|aintiff provided this Court with no facts to raise a genuine dispute of any
material fact that P|aintiff was not processed in accordance with the standard
procedures employed by the Greene County Jail(GeneralOrder1.2.5(E)(1), or
that Plaintiff was somehow treated any differently than anyone else during the

intake process. /d. at PAGE|D#712.

12

Additional|y, and importantly, Plaintiff herself testified under oath that she
believed she was arrested by Thomas and later booked into the Greene County
Jail for reasons of ”reta|iation,” presumably because she had filed an EEOC
claim. Doc. #56, PAGE|D##582 and 583. Plaintiff made no mention of being
arrested and booked into the Greene County Jail due to her race, ethnicity or
gender.6

Plaintiff does, however, argue in her Fiesponse that her rights under the

Equal Protection C|ause were violated and disparate treatment occurred because
similarly situated individuals of a different race, ethnicity and gender were not
prosecuted as she was. Plaintiff states in her Response that she Was ”targeted” by
Thomas at the convenience store because of her ”membership in a suspect
class.” Doc. #70, PAGE|D##1495 and 1499. ln order to support this allegation,
however, P|aintiff must present evidence that the challenged law enforcement
practice not only had a ”discriminatory effect” and ”was motivated by a
discriminatory purpose," Farm Labor Org. Comm. v. Oh/'o Staz‘e H/'ghway Patrol,
308 F.3d 523, 533-34 (6th Cir.2002), but that similarly situated individuals were not
investigated The discriminatory effect of such alleged disparate treatment must

be demonstrated by naming or using statistical or other evidence which

 

6 lt should be noted that Plaintiff has provided the Court with no evidence to support her
opinion that the arrest and booking were retaliatory. Specifica||y, there is no evidence
that Thomas either arrested or had Plaintiff booked into the Jail due to her filing an EEOC
charge against the Greene County Department of Job and Fami|y Services, Chi|dren's
Services Division, following her termination on |V|arch 10, 2015r as a probationary
employee caseworker.

13

"address[es] the crucial question of whether one class is being treated differently
from another class that is otherwise similarly situated.” /d. ”It is an absolute
requirement that the plaintiff make at least a prima facie showing that similarly
situated persons outside her category were not prosecuted." Gardenh/`re v.
Schubert, 205 F.3d 303, 319 (6th Cir. 2000).

|n Gardenh/'re, a business owner and her husband, an interracial couple,
sued a police chief under § 1983, alleging that they were arrested without
probable cause, in violation of the Fourth Amendment, and that the police chief
violated equal protection by arresting them instead of pursuing a theft
investigation against the neighboring store owner. A|though the Sixth Circuit held
that fact questions existed as to whether plaintiffs were in fact arrested and
whether the police chief had probable cause to arrest, thus precluding summary
judgment on their Fourth Amendment claim on qualified immunity grounds, the
Court did hold that the plaintiffs failed to support a claim of selective enforcement
based on their status as an interracial couple and reiterated the legal standard that
must be met in such claims.

First, an official must single out a person belonging to an

identifiable group, such as those of a particular race or religion, or a

group exercising constitutional rights, for prosecution even though

he has decided not to prosecute persons not belonging to that group

in similar situations. Second, the official must initiate the prosecution

with a discriminatory purpose. Fina|ly, the prosecution must have a

discriminatory effect on the group which the defendant belongs to.

Gardanhire, 205 F.3d at 319, quoting United States v. Anderson, 923 F.2d
450, 453 (6th Cir.1991).

14

ln affirming a grant of summary judgment against plaintiffs on their
selective enforcement claim, the Sixth Circuit found that the plaintiffs failed to
present evidence that the neighboring store owner Was similarly situated to them,
that the police chief purposefully discriminated against them because they were
an interracial couple and, finally, failed to present ”'clear evidence' of misbehavior
sufficient to sustain their selective enforcement claim to overcome the
presumption that the state actors have properly discharged their official duties.”
ld. at 320.

Like the plaintiffs in Gardenhire, P|aintiff herein has also failed to establish
any genuine dispute of any material fact that precludes summary judgment being
entered against her. With respect to the first prong of the selective enforcement
test, which requires a prima facie showing that similarly situated persons outside
her category were not prosecuted, Plaintiff presents no facts and instead simply
speculates. A|though Plaintiff claims that while she was illegally ”fo|lowed" from
the convenience store by Thomas and the white male in his mid-thirties was not,
Plaintiff fails to offer any information as to whether the white male left the
convenience store on foot, was a passenger in another vehicle or got in his car

and drove away with his trunk open and ”flapping" like Plaintiff's car.7 P|aintiff

 

7 P|aintiff cannot dispute that there was probable cause for being stopped by
Thomas, since the video, Exhibit 33, clearly shows that the trunk of her car was
open and ”flapping" as she drove down State Route 35 at 1:30 a.m. on August 9,
2015.

15

also argues that she was subjected to “obviously ethnically derogatory racial and
ethnic comments" at the Greene County Jail and should never have been booked
into the Jail, since a young white male in the booking area ”in street clothing” and
who had allegedly been ”arrested for drugs” and ”seemed high” was apparently
not booked but, instead, was ”Waiting to be picked up.” However, there are no
further details in Plaintiff's affidavit or in any other evidence presented by Plaintiff
as to the circumstances of this white male's arrest or how long he had been in
street clothing. 3

”|n determining whether individuals are ’similarly situated,' a court should
’not demand exact correlation, but should instead seek relevant similarity.’”
Bench Bi//board v. City of Cincinnati, 675 F.3d 974, 987 (6th Cir.2012) (Ciuoting
Perry v. McG/'nnis, 209 F.3d 597, 601(6th Cir.2000) lcitation omitted)) as cited in
Loese/ v. City ofFran/renmuth, 692 F.2d 452 (6th Cir. 452). ln short, P|aintiff has
failed to provide enough information to establish ”relative similarity" to meet the
first prong of the selective enforcement test and cannot ”avoid summary
judgment by resorting to ‘specu|ation, conjecture, or fantasy.’ ”K. l/.G. Properties,
/nc, v. l/l/estfie/d /nsurance Company, 900 F.3d 818, 823 (6th Cir. 2018) (coverage
denied since prima face case of criminal act proved by insurer and summary

judgment granted where insured's argument of possible compliance with the

 

8 Plaintiff's allegations that she Was subjected to ”obvious|y ethnically derogatory
racial and ethnic comments" at the Greene County Jail seem to consist only of a
reference that she should be checked for tattoos.

16

lVlichigan lVledica| lVlarihuana Act was speculative), citing Lewis v. Phi/ip /l/lorris
/nc., 355 F.3d 515, 533 (6th Cir. 2004); see also Anderson v. Liberty Lobby, /nc., 477
U.S. 242, 252-53 (1986) (requiring more than a ”scinti|la” of evidence).

Nor does Plaintiff offer any evidence to prove the second prong of selective
enforcement, that the prosecution was done "with a discriminatory purpose in
mind,” or the third prong, that the prosecution had a ”discriminatory effect upon
the group to Which she belongs.” Gardenhire, 205 F.3d at 319. For example, in
Farm Labor Organizmg Committee v. Ohio State High Way Patro/, 308 F.3d at 533-
34, discriminatory purpose was established where state troopers testified in
depositions that they would call the Border Patrol if they believed a motorist or
passengers Were Hispanic but would not call if they were white. While
determining whether official action was motivated by intentional discrimination
”demands a sensitive inquiry into such circumstantial and direct evidence of
intent as may be available," l/il/age ofAr/ingron Heighrs v. Metro. Hous. Dev.
Corp., 429 U.S. 252, 266 (1977), there must be some material facts actually in
dispute.

Because Plaintiff has failed to establish any genuine dispute of any material
fact that she was intentionally discriminated against due to her membership in a
protected class, was treated disparately as compared to similarly situated persons
and that such treatment either burdened a fundamental right, targeted a suspect
ciass, or had no rational basis, Defendants' motion for summary judgment on

Plaintiff's denial of the protection of the Equal Protection C|ause is sustained.

17

B. Second Cause of Action - Denial of Due Process C|ause

Plaintiff's Second Cause of Action is for violations of the Due Process
C|ause of the Fourteenth Amendment. Her Complaint alleges two separate
instances: her arrest and the subsequent booking Which resulted in the posting of
her photograph online as an inmate of the Greene County Jai|. Doc. #25,
PAGE|D#125. A|though the Complaint does not state if the alleged violations are
procedural or substantive, Plaintiff's response to Defendants' motion for summary
judgment argues that both her arrest and ”posting of her mugshot" are
procedural due process claims. Doc. #70, PAGE|D#1505. Plaintiff's response also
asserts that both procedural and substantive due process violations exist, due to
Thomas's treatment of her at the Greene County Jail when she was ”dragged
barefoot by her handcuffs,” ”threatened with a search for gang tattoos,” and
when Fa||is' and ”other unnamed officers" ”enab|ed and condoned" the throwing
of her urine sample in the trash. /d. at 1503. Fina|ly, P|aintiff asserts that her due
process rights Were violated when Huddleson brought her September 9, 2015,
arrest report to the mediation, despite the fact that the report Was never seen by
the mediator. Plaintiff does not specify if this incident constitutes a procedural or
substantive due process violation.

A procedural due process claim is rooted in . . the fundamental
requirement that an individual be given the opportunity to be heard in a

meaningful way." !_oudermi// v. Cleve/and Bd. ofEd. 721 F.2d 550, 563 (1983) aff'd,

18

470 U.S. 532 (1985) (as cited in Howard v. Grinage, 82 F.3d 1343, 1349 (6th
Cir.1996)). |n genera|, a plaintiff must show that (1) [she] had a life, |iberty, or
property interest protected by the Due Process Clause; (2) [she] was deprived of
this protected interest; and (3) the state did not afford [her] adequate procedural
rights.” Dai/y Servs., LI_C v. l/a/entino, 756 F.3d 893, 904 (6th Cir. 2014).
Substantive due process claims generally arise under one of “two categories: (1)
deprivations of a particular constitutional guarantee; and (2) actions that shock the
conscience.” EJS Properties, LLC v. City of Toledo, 698 F.3d 845, 861 (6th Cir.
2012) (quoting l/a/ot v. S.E. /_oca/ Sch. Dist. Bd. ofEduc., 107 F.3d 1220,1228 (6th
Cir. 1997)). However, ”[s]ubstantive-due-process challenges usually do not survive
if a provision of the Constitution directly addresses the allegedly illegal conduct at
issue.” Smith v. Jefferson Cty. Bd., 641 F.3d 197, 217 (6th Cir. 2011) {citing
Montgomery v. Carter Cty., 226 F.3d 758, 769 (6th Cir. 2000).

For the reasons set forth below, P|aintiff has failed to establish a genuine
dispute of any material fact that would preclude summary judgment in

Defendants favor on her second cause of action.

1. Plaintiff's Arrest
P|aintiff argues that ”[l]n disputes over wrongful arrest, the existence of
probable cause 'presents a jury question, unless there is only one reasonable
determination possib|e.’ Frid/ey v. Horr/ghs, 291 F.3d 867, 872 (6th Cir.2002)

(citation omitted), cert denied, 537 U.S. 1191 (2003).” Doc. #70 PAGE|D#1501

19

(citation omitted). P|aintiff then states that the ”trier of fact” should decide
whether Plaintiff's arrest was justified and that ”[she] has provided sufficient facts
and evidence to have her procedural due process claim concerning her arrest
presented to a trier of fact.” Doc. #70 PAGE|D#1502. Based on the evidence
submitted by the parties in connection with Defendants' motion for summary
judgment, the Court disagrees

Plaintiff's procedural due process claim for her arrest is based on the
allegation that her August 9, 2015, arrest was Without probable cause.

Under federal |aw, '[p]robab|e cause is a ’practical,

nontechnical conception' that deals With probabilities, not

certainties and the ’factual and practical considerations of

everyday life.' Man/ej/ v. Paramount’s Kings /s/and, 299

Fed.Appx. 524, 528 (6th Cir. 2008) (quoting ///inois v. Gates, 462

U.S. 213, 231, (1983)). ”Po|ice have probable cause to arrest a

person When they have 'reasonably trustworthy information

that is sufficient to warrant a prudent man in believing that the

suspect had committed or was committing an offense based

on the facts and circumstances within the police's knowledge

at the moment in question.’” /o'. (quoting Peet v. Citj/ ofDetroir,
502 F.3d 557, 563-64 (6th Cir. 2007)).

Zavatson v. Citj/ of Warren, Michigan, 714 Fed.Appx. 512, 520 (6th Cir.
2017).

As stated earlier in this Decision and Entry, there is no dispute that, at the
time of the stop, Plaintiff was driving significantly below the posted speed limit,
her trunk was open, her eyes were bloodshot and that she ultimately consented to
the field sobriety test. Doc. #56, PAGEID## 521, 532, 533. A|though P|aintiff argues

that the test was not properly administered, other than this argument in her

20

Response, she has produced no evidence to challenge the opinion of Thomas who
clearly opined that the test was properly administered and that she was arrested
for suspicion of OV|. Nloreover, the video of the stop and ultimate arrest shows
that Plaintiff was argumentative, Which, while understandable given the difficult
circumstances which existed at that time, nevertheless added to Thomas's
reasonable belief, ”at that moment” that the arrest was justified. Doc. #59, filed
manual|y. |n short, dealing with ”probabilities, not certainties” and ....”based on
the facts and circumstances within the police's knowledge at the moment,” there
was sufficient ”reasonab|y trustworthy information” . . . ”to warrant a prudent
man in believing” that sufficient probable cause existed to arrest Plaintiff for
suspicion of OV|. Zavarson 714 Fed. Appx. at 520.

Based on the affidavits before this Court, along with the video and Plaintiff's
own deposition testimony, Plaintiff has failed to provide this Court with any
genuine dispute of any material fact that her procedural due process rights were

violated when she was arrested on August 9, 2015.

2. Plaintiff's Mug Shot
Plaintiff next argues that, ever since the posting of her mug shot, she has
been unable to obtain employment and is stopped and subjected to a quarantine
and criminal interrogation every time she re-enters the United States. Although
notice and an opportunity to be heard must be afforded if the government does

something that adversely affects a person’s good name, reputation, honor, or

21

integrity, ”[S]ome alteration of a right or status ’previously recognized by state
|aw,’ such as employment, must accompany the damage to reputation." Ouinn v.
Shire}/, 293 F.3d 315, 319 (6th Cir. 2002) (Cluoting Pau/ v. Davis, 424 U.S. 693, 711-
12, 11976)). Plaintiff's own deposition testimony, however, refutes any argument
that she has set forth a genuine dispute of any material fact that she has actually
suffered such damage and, accordingly, no claim of any loss of liberty without
due process of law exists.

P|aintiff has testified that while she has applied for jobs, no one has
indicated to her that they were not offering her any employment because of her
August 9, 2015, arrest. lVloreover, she never answered any question about her
arrest during the process of applying for any job. Doc. #56, PAGElD##569-71.
Plaintiff's argument that her ability to travel has been adversely affected by the
arrest and mugshot is also directly contradicted by her deposition testimony.
P|aintiff stated in her deposition that she has never been told or given any
information that would reasonably support her argument that her luggage has
been searched by customs or that she has been detained due to the arrest and
posting of her mug shot. Additional|y, Plaintiff admitted that she has been able to
travel in and out of the country. Doc. #56, PAGE|D##565, 567, 568. Based on
Plaintiff's own deposition testimony, there is no genuine dispute of any material
fact that a due process violation exists for the arrest and posting of her mugshot

following her August 9, 2015, arrest.

22

3. Remova| of Plaintiff by Thomas from the Po|ice Car at the Greene
County Jai|, Discarding of Plaintiff's Urine Samp|e and Mediation

The remainder of Plaintiff's alleged due process violations relate to three
incidents, two of which occurred at the Greene County Jail immediately following
the morning of her August 9, 2015, arrest and the third in September of 2015, by
Huddleson at a second EEOC mediation. The Court will briefly review the
evidence presented for each of these three incidents, assuming as true the
evidence of the non-moving party, and drawing all reasonable inferences in favor
of her. Ano'erson, 477 U.S. at 255.

a. Remova| of Plaintiff from the Po|ice Car at the Greene
County Jail

Plaintiff's Amended Complaint alleges that following her arrest, ”...Thomas
dragged her [Plaintiff] barefoot by the handcuffs into the jail” Doc. #25,
PAGE|D#120. ln her response to Defendants' summary judgment, Plaintiff repeats
the allegations that she ”was dragged barefoot by her handcuffs" across the
entrance bay or garage port to the Jail. Doc. #70, PAGE|D##1491,1498 and 1503.
Plaintiff's sworn deposition testimony, however, contradicts this allegation.

Plaintiff testified in her deposition that she was transported to the Greene
County Jail by Thomas and was seated in the backseat of the car, handcuffed
from behind, and barefoot. Plaintiff initially testified in her deposition that Thomas

“dragged me out of the car."

23

Q.

So when you arrived at the Greene County Jail Deputy
Thomas took you out of the car and took you to the booking
room, correct?

Well, he took me out. He dragged me out of the
car and barefoot took me to inside the -- to the place
to -- to -- to a place where there was a woman officer

Doc. #56, PAGEID##535 and 536

Plaintiff was then asked to explain what she meant by saying that Thomas

"dragged” her out of the car.

O.

A.

When you say he dragged you out the car can you
explain to me?

Yes. He drug me like this. He drug me from my
handcuffs off, and because |'m short that thing, the car,

was a little high for me so he just got me from my
handcuffs from the back and took me.

Okay. And then kind of led you to the booking
room?

Yes, he did.

And then at that point did he turn you over to
the female officer?

He was with her. He told her to book me inl

/d., PAGE|D#536

At another point in her deposition, Plaintiff described her removal from

Thomas's car consistent with the above testimony by testifying that ”Thomas took

me to the jail, and he brought me down, he grabbed me from [by] the handcuffs

and got me to the facility, whatever they put the people [in].” Doc. #56, PAGE|D#

535.

24

Thomas's affidavit simply states that he ”...transported lVls. Prado to the
Greene County Jail and walked her into the booking area.” Doc. 57-1,
PAGE|D#638.

Notwithstanding her prior deposition testimony stating that she was ”drug”
out of the car and ”led” to the booking station, Plaintiff submitted an affidavit in
response to the motion for summary judgement that directly contradicted this
earlier testimony. Plaintiff 's post-deposition affidavit stated not that Thomas
”drug" her out of the backseat of the car by her handcuffs, which Were behind
her, and then ”led” her to the booking area but that Thomas ”yanked me across
the parking area in the Jai[l] by my handcuffs,[.] l was barefoot and not resisting
in any way." Doc. 71-1, PAGE|D#1526. Despite this new testimony that Plaintiff
Was barefoot and ”yanked across the parking area,” by Thomas, there is no
evidence before the Court that Plaintiff complained of any physical injuries or
sought any medical treatment for this alleged incident.9

Plaintiff argues, incorrectly, that being removed from Thomas's car in this
way is a violation of her constitutional rights under the due process clause of the
Fourteenth Amendment. Excessive force claims can be resolved under the Fourth,
Eighth or Fourteenth Amendments, depending on the plaintiff's status at the time

of the incident. Co/ey v. !_ucas, 799 F.3d 530, 537 (6th Cir. 2015) (Fourth

 

9 Although Plaintiff has argued that as a result of the arrest her blood pressure increased
and that the ”stress” of this incident also resulted in her having ga|ib|adder surgery, there
is no medical testimony in support of either of these allegations or that the allegations
directly and proximately caused these medical conditions

25

Amendment protections apply through police booking until the completion of a
probable cause hearing; qualified immunity in excessive force case denied). At the
time this incident occurred, P|aintiff was under arrest and had not yet been
booked into the Jail. Accordingly, it must be analyzed under the Fourth
Amendment and not under the due process clause of the Fourteenth Amendment.

lf the plaintiff was a free person at the time of the incident and the

use of force occurred in the course of an arrest or other seizure of the

plaintiff, the plaintiff's claim arises under the Fourth Amendment and

its reasonableness standard. Graham v. Connor, 490 U.S. 395 (1989).

That standard requires that the officer's use of force be objectively

reasonable, balancing the cost to the individual against the

government's interests in effecting the seizure. /d. at 396. This

standard contains a built-in measure of deference to the officer's on-

the-spot judgment about the level of force necessary in light of the

circumstances of the particular case. /d.; Saucier v. Karz, 533 U. S. 194

(2001).
Phe/ps v. Coy, 286 F.3d 295 (6th Cir. 2002). in Phe/ps, the Sixth Circuit affirmed
both the district court's application of the protections of the Fourth Amendment to
an arrestee during booking, as well as the district court’s ultimate denial of the
defendant's motion for summary judgment in a § 1983 excessive force case Which
included striking arrestee's face and slamming his head into the floor after the
arrestee had been subdued. See, also, Onolo v. City ofC/eve/and, 795 F.3d 597 (6th
Cir. 2015) (summary judgment in §1983 action alleging excessive force in violation
of Fourth Amendment, violation of Equal Protection C|ause, and intentional

infliction of emotional distress under Ohio law affirmed in favor of city, police

officers, and corrections' officers).

26

However, before any analysis of Plaintiff's alleged Fourth Amendment
violation can occur, the Court must first review all the evidence in support of this
alleged excessive force claim. Plaintiff's deposition testimony, as cited above,
does not support a claim for excessive force. |n fact, the only evidence before the
Court that arguably supports a claim of excessive force is Plaintiff's post-
deposition affidavit which, as stated, contradicts her prior deposition testimony.
Without this affidavit, P|aintiff has made no factual assertions establishing a claim
for excessive force.i0

”lt is undeniably established in the Sixth Circuit, as elsewhere, that a party
may not create a genuine issue of material fact sufficient to defeat summary
judgment by filing an affidavit in which [she] contradicts a statement he made in a
deposition.” Smirh v Conso/idared/?ai/, 91 F.3d144 (6th Cir. 1996) (district court
properly excluded affidavit of plaintiff in FELA case that directly contradicted prior

deposition testimony). /-?eid v. Sears, Roebuc/r & Co., 790 F.2d 453 (6th Cir.1986)

 

10 Even assuming excessive force is established, without proof of compensatory
damages, a plaintiff has only a technical violation and a claim for nominal damages
While still a ”prevai|ing party" under 42 U.S.C. § 1988, an award of nominal damages also
highlights the plaintiff's failure to prove an actual compensable injury. Farrar v. Hobby,
506 U.S. 103, 115 (1992) (court should consider extent of recovery in fixing reasonable
attorney fee; no right to attorney fees for award of nominal damages of one dollar on a
$17 million compensatory claim). See, Carej/ v. Piphus, 435 U.S. 247, 254 (1978) (due
process violation did not justify substantial nonpunitive damages for students without
actual injury proven). "When a plaintiff recovers only nominal damages because of his
failure to prove an essential element of his claim for monetary relief, see Carey, supra, at
256-257, the only reasonable fee is usually no fee at all.” ici. See, G/owacki v. Howeii
Pub/ic Schoo/ Dist., 566 Fed.Appx. 451 (6th Cir. 2014) (attorney fees not warranted in
student’s successful First Amendment claim against teacher since nothing gained from
declaratory judgment other than moral satisfaction of favorable statement of the law).

27

(district court refused to deny summary judgment on basis of an affidavit from a
terminated employee that contradicted an answer in a deposition). ”A directly
contradictory affidavit should be stricken unless the party opposing summary
judgment provides a persuasive justification for the contradiction.” Aere/, S.R./_. v.
PCCAirfo/'/s, L.L.C., 448 F.3d 899, 908 (6th Cir.2006).

ln Aere/, the Court of Appeals held that the district court improperly struck
portions of a post-deposition affidavit submitted at the summary judgment stage,
since the testimony ”admittedly did not directly contradict his [the affiant’s]
deposition testimony, but rather revealed information that was not fully explored
during that testimony.” Id. at 909. While affirming the holding that ”a party may
not create a factual issue by filing an affidavit, after a motion for summary
judgment has been made, which contradicts her earlier deposition testimony"
/?eid, 790 F.2d at 460, the Sixth Circuit also explained how to determine the
admissibility of a post-deposition affidavit at the summary judgment stage.

A directly contradictory affidavit should be stricken unless the party

opposing summary judgment provides a persuasive justification for

the contradiction (citations omitted). lf, on the other hand, there is no

direct contradiction, then the district court should not strike or

disregard that affidavit unless the court determines that the affidavit

’constitutes an attempt to create a sham fact issue.' (quoting Franks

v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986)).

Aere/, 448 F.3d at 908.

A ”sham fact issue" is analyzed using a “non-exhaustive list of factors”

from Franks v. /Vimmo, 796 F.2d at 1237, including ”whether the affiant was cross-

examined during his earlier testimony, whether the affiant had access to the

28

pertinent evidence at the time of his earlier testimony or whether the affidavit was
based on newly discovered evidence, and Whether the earlier testimony reflects
confusion [that] the affidavit attempts to explain." id. at 908-09 (quoting Franks,
796 F.2d at 1237). See, Bush v. Compass Group, USA, /nc., 683 Fed. Appx. 440 (6th
Cir. 2017)

ln this case, Plaintiff's post-deposition affidavit may be viewed as "directly
contradicting" her earlier sworn testimony and can be stricken by this Court since
Plaintiff has not provided a ”persuasive justification" for this change in
testimony.‘1 Alternatively, utilizing the non-exhaustive list of factors from Fran/rs,
796 F.2d at 1237, Plaintiff's post-deposition affidavit, as it pertains to the claim that
she was ”yanked across the parking area," may be disregarded as a ”sham fact
issue.” Specifically, Plaintiff Was cross-examined during her deposition on how
she left Thomas's car and Was taken to the booking area, Plaintiff clearly had
access to the ”pertinent evidence” at the time of her deposition testimony and
there was no indication of any ”newly discovered evidence” that caused Plaintiff
to change her testimony. Finally, at no time did Plaintiff express confusion when

asked questions concerning her removal from Thomas's car and, in fact,

 

ll Although Defendants did not move to strike the paragraph from Plaintiff's Affidavit
concerning her removal from Thomas's car, ”...district courts generally have broad
discretion regarding evidentiary rulings. District courts are even empowered to exclude
evidence sua sponte Ondo v Ciry of Cieveiano', 795 F.3d 597,604 (6th Cir. 2015), citing
HDM F/ugservice 67an v. Parker Hannifin Corp., 332 F.3d 1025, 1034 (6th Cir.2003)
(district court’s sua sponte exclusion of evidence in deciding summary judgment motion
in favor of manufacturer affirmed on appeal).

29

responded in her deposition on at least two occasions that she was not ”yanked"
or ”drug" barefoot across the parking area to the booking room.12

While an affidavit may be properly considered to address issues for
questions that were not asked in a deposition or to clarify confusing topics, the
Affidavit submitted by Plaintiff addressing her removal from Thomas's car was
not submitted for purposes of clarification but, instead, to contradict prior sworn
testimony and/or to create a sham fact issue. For this reason, this Court will
disregard paragraph 25, Doc. 71-1, PAGE|D#1526, of Plaintiff's affidavitl

Plaintiff has established no genuine dispute of any material fact. Thus,
Defendants are entitled to judgment as a matter of law on Plaintiff's claim of

alleged excessive force.

b. Discarding of Plaintiff's Urine Sample and Mediation
Plaintiff has also alleged that her due process rights were violated by
Defendants because they discarded her urine sample and because Defendants
took her arrest record of August 9, 2015, to the EEOC mediation. For the reasons
which follow, Defendants' motion for summary judgment on these issues should

be sustained.

 

12 Plaintiff's deposition testimony, that she was ”drug" from the back seat of
Thomas's car by her handcuffs does not constitute excessive force. ”[N]ot every
push or shove, even if it may later seem unnecessary in the peace of a judge‘s
chambers,” Graham, 490 U.S. at 396, violates the Fourth Amendment.

30

The gist of Plaintiff's claim is that, once at the Jail, Thomas threw Plaintiff's
urine sample and driver's license in the trash can because she would not initial an
unsealed urine sample. However, it is undisputed that Plaintiff's failure to sign the
form was later determined not to constitute a refusal to submit to a test and the
sample was retrieved, tested, and ultimately found to be negative for alcohol or
drugs. Doc. #57-1, PAGElD#638; Doc. #71-1, PAGE|D#1526. Thereafter, Plaintiff's
license was also returned and the case against P|aintiff was then dismissed

With respect to the mediation, Plaintiff alleges that Huddleson took
Plaintiff's August 9, 2015, arrest report to the second EEOC mediation, held in
September 2015, in an effort to intimidate her and that her EEOC claim did not
settle at that mediation because Huddleson had brought the report with him.
Plaintiff testified in her deposition, however, that the mediator never reviewed the
arrest report. Doc. #56, PAGE|D#573.

Concerning the discarding of her urine sample and the unsuccessful
September EEOC mediation, Plaintiff alleges that these two incidents are
violations of her constitutional rights under the due process clause. However,
there are no facts or case law in support of this argument Plaintiff Was not
deprivedof any life, liberty or property interest, which is required to establish a
procedural due process violation, and neither of these two incidents ”shocked the
conscience,” which is necessary to support a substantive due process violation.
See, Fi’ange v. Doug/as, 763 F.3d 573 (6th 2014) (failure to terminate employee

prior to discovery of sexual abuse by county employee of corpses did not ”shock

31

conscience"l. Based on the foregoing, Plaintiff has established no genuine dispute
of any material fact and Defendants are entitled to judgment as a matter of law for
Plaintiff's due process claims concerning the discarding of her urine sample and

the unsuccessful EEOC mediation.

C. Third Cause of Action - Conspiracy for Deprivation of Constitutional
Rights of Equal Protection and Due Process

Plaintiff's Third Cause of Action, conspiracy to deprive Plaintiff of her
constitutional rights of equal protection and due process, is premised on Plaintiff's
theory that her August 9, 2015, arrest was somehow related and timed to
adversely impact her alleged right to a settlement of her EEOC claim for wrongful
termination from Greene County Chi|dren's Services. Doc. #70, PAGE|D##1506-
1507. A prior mediation had been held Ju|y 28, 2015, with a follow-up scheduled
for September 9, 2015. Plaintiff, however, has provided this Court with nothing
more than speculation of the possible existence of a conspiracy. Accordingly,
summary judgment in favor of Defendants on this cause of action is appropriate

Although there is no reference to it in the Complaint, Plaintiff's claim for
conspiracy is presumably pled pursuant to 42 U.S.C. § 1985. A claim for conspiracy
requires evidence of the existence of a single plan, that the conspirators shared a
conspiratorial objective to deprive her of her constitutional rights and that an
overt act was committed in furtherance of the conspiracy. Hoberrson v. Lucas, 753

F.3d. 606, 622 (6th Cir. 2014) (summary judgment affirmed in favor of state and

32

federal law enforcement officers, city and county, under conspiracy claim since no
specific evidence of a single plan, common objective or that any constitutional
rights were violatedl. Doc. #57, PAGEID#628.

Plaintiff has failed to create any genuine dispute of M material fact, that
there Was a plan or agreement between or among any Defendants to deprive her
of her constitutional rights. instead P|aintiff has offered only conspiratorial
theories involving Huddleson and Ke|ler and conjecture that they intended to use
Plaintiff's arrest records at the EEOC mediation to their advantagel However, even
if Plaintiff's conspiracy theories are correct, Plaintiff testified that, although
Huddleson took her arrest records to the September 9, 2015, mediation, the
mediator never took the arrest records from Huddleson and Plaintiff still
ultimately obtained a right to sue letter from the EEOC. Doc. #56, PAGE|D#589.
Accordingly, even assuming there was plan to deprive Plaintiff of her
constitutional rights, Plaintiff has sustained no injury.

Plaintiff makes a similar contention concerning her August 9, 2015, arrest,
arguing, again without any facts, that following the stop of Plaintiff, who was
driving on Route 35 at 1:30 a.m. with an open trunk, Thomas was in contact with
Ke|ler who, in turn, was in contact with his wife, Beth Ke|ler, a defendant in
Plaintiff's EEOC claim and that Plaintiff was therefore illegally arrested. Given that
”[i]t is well-settled that conspiracy claims must be pled with some degree of
specificity and that vague and conclusory allegations unsupported by material

facts will not be sufficient," no cause of action for conspiracy to deprive Plaintiff of

33

her Equal Protection and Due Process rights exists. Gurierrez v. Lj/nch, 826 F.2d
1534, 1538 (6th Cir.1987) (affirming grant of summary judgment where the
allegations lacked the requisite material facts and specificity necessary to sustain
a conspiracy claim). ln this matter, Plaintiff's conspiracy claims lack specificity
and contain nothing but an abundance of vague and conclusory allegations,
unsupported by a genuine dispute of any material facts. ”[`l`]rials exist to resolve
concrete factual disputes, not to satiate the endless imagination of trial lawyers”
K. MG. Properries, /nc. 900 F.3d at 833. As such, summary judgment in favor of

Defendants on Plaintiff's third cause of action is sustained

D. Fourth Cause of Action - Failure to Train and Supervise

Plaintiff's final cause of action, failure to train and supervise, lists a number
of incidents that occurred to her following the stop on August 9, 2015, These
incidents include alleged ”irregularities” in her arrest and booking, requests by
her for ”tapes” that were initially ignored, and conclude With the failed September
9, 2015, mediation. Doc. #25, PAGE|D##128-129. Although not specifically stated,
this fourth cause of action appears to be against Huddleson and Ke|ler who,
according to the Amended Complaint, are being ”sued for damages in [their]
individual capacity and injunctive and declaratory relief in [their] official capacity”
/d. at PAGE|D##116-117, presumably as policy makers. However, neither Plaintiff's
Amended Complaint nor her response to Defendants' motion for summary

judgment identifies the specific policy involved.

34

l\/lunicipalities are not . . . liable for every misdeed of their
employees and agents. ‘lnstead, it is when execution of a

government's policy or custom, whether made by its lawmakers or

by those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury that the government as an entity is

responsible under §§ 1983.’ [Mone// v. /Vew Yor/r City Depz‘. ofSocia/

Services, 436 U.S. 658, 694, (1978).] This circuit has stated that to

satisfy the /i/Ione// requirements a plaintiff must ‘identify the policy,
connect the policy to the city itself and show that the particular injury
was incurred because of the execution of that policy.’ Coogan v. Ciry

of l/l/ixom, 820 F.2d 170, 176 (6th Cir.1987) (adopting the test

articulated in Bennett \/. Citj/ ofS/ide/l, 728 F.2d 762, 767 (5th

Cir.1984) len banc), cert. denied, 472 U.S. 1016 (1985)).

Garner v. Memphis Po/ice Dep't, 8 F.3d 358, 363-64 (6th Cir. 1993).

Fiather than identify an actual policy that was in existence and employed by
Thomas, Kessel, Failis, Combs, and/or Tavner, and that resulted in an injury to
her, Plaintiff instead only alleges generalities. However, the type of ”policy" upon
which Plaintiff relies, and “. . . its causal relation to the alleged constitutional
violation. are not susceptible to such easy proof. ln the first place, the word
‘policy’ generally implies a course of action consciously chosen from among
various alternatives . . Ciry ofO/r/ahoma Ciry v. Turt/e 471 U.S. 808, 823 (1985)
(reversible error to allow the jury to infer a thoroughly nebulous ”policy" of
”inadequate training" on city's part from a single shooting incident and at the
same time sanction inference that the ”policy” was the cause of the incident,
thereby giving rise to liability under Civil Rights Act of 1861 ).

Not only does Plaintiff fail to articulate a policy that was employed against

her and eventually caused injury to her, Plaintiff also fails to establish that the

”active unconstitutional behavior,” which she did not identify, was encouraged or

35

directly participated in by the supervisor(s) in this case, presumably Ke|ler and/or
Huddleson, and caused harm to her.

Allegations of respondeat superior do not sustain a § 1983
claim against state employees in their individual capacities, meaning
that officials are personally liable for damages under that statute
’only for their own unconstitutional behavior.’ Leach v. She/by
County Sherifi 891 F.2d 1241, 1246 (6th Cir.1989). That is, 'even if a
plaintiff can prove a violation of his constitutional rights, his § 1983
claim must fail against a supervisory official unless the supervisor
encouraged the specific incident of misconduct or in some other way
directly participated in it.’

Cardina/ v. Merrish, 564 F.3d 794, 802-03 (6th Cir.2009) (citations and
internal quotation marks omitted).

Similarly, Plaintiff has presented no evidence that Ke|ler and/or
Huddleson ever condoned or tacitly approved of any policy or practice that
was used against P|aintiff or caused harm to her in connection with her
arrest, booking, request for tapes and later follow-up mediation on
September 9, 2015, While Plaintiff has surmised that communication must
have occurred between and among Defendants shortly after and following
her arrest and booking, and that Ke|ler and/or Huddleson knew of the
alleged ”irregularities” in Plaintiff's arrest and booking and condoned it,
Plaintiff has presented no evidence in support of her claim. Without
evidence in support of her allegations against Ke|ler and Huddleson,
P|aintiff has no claim for any failure to train or supervise. Thomas v City of
Chattanooga, 398 F.3d 426 (6th Cir. 2005) (expert summary judgment

affidavit stating an opinion that officer acted pursuant to unwritten

36

municipal policy condoning use of excessive force was conclusory and
summary judgment for municipality in § 1983 action appropriate).

There is also no evidence that either Ke|ler or Huddleson authorized,
approved or condoned the allegedly incorrectly administered field sobriety test(s)
or any other unconstitutional conduct that Plaintiff claims occurred.

Based on the lack of evidence presented by Plaintiff, there is no genuine
dispute of any material fact that precludes summary judgment as to the fourth

cause of action.

E. Oua|ified immunity

Defendants have also moved for qualified immunity for all Defendants,
Thomas, Kessel, Fallis, Tavner, Combs, Ke|ler and Huddleson, on all of Plaintiff's
claims. Oualified immunity protects government officials who perform
discretionary functions from civil liability ”insofar as their conduct does not
violate clearly established [particularized,] statutory or constitutional rights of
which a reasonable person would have known.” Mul/enix v. Luna, 577 U.S. 305,
308 (2015). Har/ow v. Fitzgera/d, 457 U.S. 800, 817-18 (1982) (case remanded to
district court for reconsideration of whether respondent's pretrial showings were
insufficient to withstand officials' motion for summary judgment). As seen in the
previous discussion, however, Plaintiff has made no showing that any of her

constitutional rights were violated by any Defendant. As such, there is no genuine

37

dispute of any material fact that any of Plaintiff's constitutional rights,

particularized or otherwise, were violated by Defendants.
A clearly established right is one that is ’sufficiently clear that every
reasonable official would have understood that what he is doing
violates that right.' Heich/e v. Howards, 566 U.S. -_, __, 132
S.Ct. 2088, 2093, (2012) (internal quotation marks and alteration
omitted). ‘We do not require a case directly on point, but existing
precedent must have placed the statutory or constitutional
question beyond debate.’ Ashcroft v. a/-K/'dd, 563 U.S. 731, 741
(2011l. Put simply, qualified immunity protects 'all but the plainly
incompetent or those Who knowingly violate the law.’

Ma//ey v. Briggs, 475 U.S. 335, 341 (1986).

Once the issue of qualified immunity is raised by a defendant, the
plaintiff bears the burden of establishing that the defendant is not entitled to
dismissal based on this affirmative defense. Johnson v. Mose/j/, 790 F.3d
649, 653 (6th Cir. 2015) lciting Rei//y v. l/ad/amudi, 680 F. 3d 617, 623 (6th Cir.
2012)). Plaintiff has failed to create a genuine dispute of any material fact
that the conduct of any Defendant violated any clearly established statutory
or constitutional rights of which a reasonable person would have known.
Mu/lenix v. Luna, 577 U.S. at 308.

Thomas is entitled to qualified immunity for all causes of action alleged
against him in the First Cause of Action - Deprivation of Constitutional Rights
Equal Protection; Second Cause of Action - Deprivation of Constitutional Rights
Due Process, excepting Plaintiff's claim for excessive force as previously

explained in this Decision and Entry; and Third Cause of Action - Conspiracy for

Deprivation of Constitutional Rights Equal Protection and Due Process.

38

Kessel is entitled to qualified immunity. Although Plaintiff opines that
Kessel was present to ”enable” Thomas at the time of the stop and in the
administration of the field sobriety testsr Plaintiff essentially states nothing more
about this Defendant. Given that there was probable cause for both the stop and
arrest by Thomas, it is unclear why Kessel was ever named to this litigation.

Similarly, Fallis and Tavner are entitled to qualified immunity. Although
Plaintiff alleges that Fa||is was racially motivated, she offers no facts in support,
and does not contradict Fa||is' affidavit that the regular booking process was
followed or that Plaintiff was treated no differently than anyone else being
booked. Tavner is accused of attempting to ”cover” for the Sheriff's Office,
although it is unclear what that means in the context of allegedly violating clearly
established statutory or constitutional rights.

Combs, Ke|ler and Huddleson are also entitled to qualified immunity. No
facts were presented by Plaintiff in response to Defendants' summary judgment
motion that create any genuine dispute of a material fact that any of these
Defendants violated any of Plaintiff's constitutional rights. Combs apparently
initially provided only a 5-minute video in response to Plaintiff's request,
although, following a motion to compel filed in the criminal case, another video
was later provided. As for Ke|ler, Plaintiff admits that she had no interaction with
him and it appears that he was named only because his wife, Beth Kel|er, was
Plaintiff's former supervisor and a named defendant in Plaintiff's EEOC claim

which later became her wrongful termination |awsuit. Finally, while Huddleson

39

attended the September 9, 2015, mediation with a copy of Plaintiff's arrest
records, Plaintiff herself testified that the mediator never reviewed these records.
Because there is no clearly established statutory or constitutional right
shown which a reasonable person would have known was violated, Defendants'
motion for summary judgment as to qualified immunity is sustained as to all
Defendants with the exception of Thomas and the alleged Fourth Amendment

excessive force claim.

lV. Conclusion

For the reasons set forth above, Defendants' lVlotion for Summary
Judgment, Doc. #57, is SUSTA|NED as to all Defendants on qualified immunity
grounds except Plaintiff's claim against Thomas on the alleged excessive force
claim which is SUSTA|NED on other grounds.

Judgment shall be entered in favor of all Defendants and against Plaintiff.

The captioned case is hereby terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division at

Dayton.

Date: March 20, 2019 Cj='~ra»@ `

WALTER H. nioE
uNiTED sTATEs DisTRicT .iuooE

40

